EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	1. Claim 15, first line, “claim 13” has been replaced with –claim 14— (see claim amendments filed 12/10/2019).

2. Claim 16, first line, “claim 4” has been replaced with –claim 14— (see claim amendments filed 12/10/2019).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As noted by Applicant, the prior art found by Examiner and cited in the IDSs teach combining lipids with mRNA to encapsulate the mRNA during the formation of the liposomes. The art appears to be void of references suggesting loading preformed liposomes with mRNA. While other small organic molecule drugs can be loaded into preformed liposomes, this does not appear to be considered for larger biologicals, such as mRNA.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440. The examiner can normally be reached Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/BENJAMIN J PACKARD/Primary Examiner, Art Unit 1612